Exhibit 4.4 DEAN HELLER Secretary of State 204 North Carson Street Suite 1 Carson City, Nervada 89701-4289 (775) 684-5708 Filed in the office of Document Number Website: secretaryofstate.biz 20050111397-59 /s/ Dean Heller Filing Date and Time 04/07/2005 2:35 PM Dean Heller Certificate of Amendment Secretary of State Entity Number (PURSUANT TO NRS 78.385 and 78.390) State of Nevada C22727-1997 Important: Read attached instructions before completing form ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) 1.Name of corporation: WORLDTEQ GROUP INTERNATIONAL INC. 2.The articles have been amended as follows (provide article numbers, if available): Article I of this Company’s Articles of Incorporation is amended in its entirety to read as follows: The name of the corporation is “China [illegible] Inc.” 3.The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is: 21,535,839 [illegible] 50,142 4.Effective date of filing (optional): (must not be later than 80 days after the certificate is filed) 5.Officer Signature (required): /s/ [illegible] *If any proposed amendment would alter or change any preference or any relative or other right given to any class or series of outstanding shares, then the amendment must be approved by the vote, in addition to the affirmative vote otherwise required, of the holders of shares representing a majority of the voting power of each class or series affected by the amendment regardless of limitations or restrictions on the voting power thereof. IMPORTANT:Failure to include any of the above information and submit the proper fees may cause this filing to be rejected. This filing must be accompanied by appropriate fees. See attached fee schedule. Nevada Secretary of State [illegible]
